UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 AMENDMENT NO.6 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 UNDER SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54239 DIGIPATH, INC. (Name of Small Business Issuer in its charter) Nevada 27-3601979 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 1328 W. Balboa Blvd. Suite C Newport Beach, CA (Address of principal executive offices) (Zip Code) Issuer's telephone number: (702) 527-2060 Issuer’s facsimile: (949) 258-5379 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Exchange Act: Title of each class to be registered Common Stock, $.001 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition for “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o¨ Accelerated Filer o¨ Non-Accelerated Filer o¨ Smaller Reporting Company þ EXPLANATORY NOTE We are filing this General Form for Registration of Securities on Form 10 to voluntarily register our common stock, par value $0.001 per share (the “Common Stock”), pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. Unless otherwise noted, references in this registration statement to “DigiPath, Inc.,” “DigiPathTM,” the “Company,” “we,” “our” or “us” means DigiPath, Inc. FORWARD LOOKING STATEMENTS There are statements in this registration statement that are not historical facts. These “forward-looking statements” can be identified by use of terminology such as “believe,” “hope,” “may,” “anticipate,” “should,” “intend,” “plan,” “will,” “expect,” “estimate,” “project,” “positioned,” “strategy” and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. For a discussion of these risks, you should read this entire Registration Statement carefully, especially the risks discussed under “Risk Factors.” Although management believes that the assumptions underlying the forward looking statements included in this Registration Statement are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In the light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Registration Statement will in fact transpire. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We do not undertake any obligation to update or revise any forward-looking statements. - 2 - ITEM 1.BUSINESS (a) Business Development DigiPath, Inc., a Nevada corporation (“DigiPath,” “Company,” “we,” “us,” or “our”), was incorporated on October 5, 2010 in Nevada.The Company is in the development stage as defined in Financial Accounting Standards Board Statement No. 7. On February 14, 2011, we entered into a Revolving Promissory Note (the “Revolving Note”) with NYX Capital Advisors, Inc. (“NYX”).Eric Stoppenhagen, our CEO, has voting and investment control over the securities owned by NYX Capital Advisors, Inc. as he is the sole owner. Under the terms of the Revolving Note, NYX agreed to advance to the Company, from time to time and at the request of the Company, amounts up to an aggregate of $500,000 until September 30, 2012.All advances shall be paid on or before September 30, 2012 and interest shall accrue from the date of any advances on any principal amount withdrawn, and on accrued and unpaid interest thereon, at the rate of eight percent (8%) per annum, compounded annually.The Company’s obligations under the Revolving Note will accelerate upon a bankruptcy event of the Company, any default by the Company of its payment obligations under the Revolving Note or the breach by the Company of any provision of any material agreement between the Company and the noteholder.As of the date of the Revolving Note, $200,000 was deemed outstanding under the Revolving Note. On March 23, 2011, the Company completed a private placement offering to certain investors (“Investors”) pursuant to which the Company sold an aggregate of 286,750 shares of the Company’s common stock resulting in gross proceeds of $28,675 to the Company. The Company intends to use proceeds of the offering for working capital. The Company has no material relationship with any of the investors participating in the private placement offering other than in respect of the investment. The Company paid no commissions in connection with the closing of the private placement offering. The Company has a long term desire to become a publicly reporting company in order to have greater access to capital, increase the Company’s valuation, and to provide future liquidity to its current and future shareholders. Despite Mr. Stoppenhagen’s prior and current experience effecting reverse mergers with private companies, we do not have the purpose of effecting a reverse merger. (b) Business of Issuer DigiPath currently focuses on the business of providing advisory services for clients involved with digital pathology.Digital pathology image-based information environment enabled by computer technology that allows for the management of information generated from a digital slide. Digital pathology is enabled in part by virtual microscopy, which is the practice of converting glass slides into digital slides that can be viewed, managed, and analyzed. Pathology is the study and diagnosis of disease. Our current services range the full breadth of management operations for marketing, product development, sales outreach, operations, and customer support services. Our current clients seek our assistance in rolling out affordable, innovative, and reliable digital pathology solutions. Our potential clients include manufacturer (hardware and software), distribution and service firms, laboratories (reference, hospital owned, independent), private pathology practices (associated with hospitals), and centers of excellence. DigiPathTM is healthcare technology advisors focused on improving the care of its clients’ patients. DigiPath advisory services uses a methodology services platform called 6D Focus Methodology.DigiPath provides services for all steps, or teaches the stakeholders team on how to implement each step.DigiPath tailors advisory services to individual firms’ expertise. DigiPath advisors use industry standards, best practices, and reputable products to provide a platform that supports specified stakeholder needs.The 6D Focus Methodology ensures that our client’s needs are met for currently and in the future. DigiPath provides the expertise in accelerating the adoption of digital pathology within a group, organization, or system.DigiPath provides advisory services to the many digital pathology stakeholders. - 3 - DigiPath provides advisory service to a variety of people, groups, organizations, or systems who affect or can be affected by the implementation of digital pathology.We provide advisory services to the manufacturer of both hardware and software products related to digital pathology. DigiPath’s advisory services focus on collaboration with our stakeholders.Consulting is about collaboration. Bringing together the client’s functional expertise and our process expertise is the secret of assuring a return on investment from DigiPath advisory services.We offers advisory services throughout the workflow for the difference stakeholders, including marketing, product development, outreach & sales, operations, customer service, regulatory, and financial services. Our marketing services include a thorough domestic and international market review, competitive analysis, pricing and packaging analysis, and strategic partner’s evaluations. We provide outreach and sales services which include customer relationship management planning, prospect identification, distribution partner evaluation, staffing and commission assistance, sales process training, and sales operational planning. Our operation services include workflow review, analysis and recommendations, change management coaching, information technology integration, standard operating procedure documentation and training support. Our customer service advisory services include institution of strategy for managing our clients’ interaction with customers, clients and sales prospects through organization, automation and synchronization of business processes. Plan of Operations DigiPath uses a methodology services platform, 6D Focus Methodology in all our advisory services.We provide services for all steps, or teach the stakeholders team on how to implement each step.We tailor advisory services to our clients’ needs and expertise. Time frame to perform these services varies significantly from days to months depending the customers size, requirements and internal capabilities. Due to the variance in time the costs associated with such services vary significantly. We use industry standards, best practices, and reputable products to provide a platform that supports your specified stakeholder needs.The 6D Focus Methodology ensures that our client’s needs are met for today and tomorrow. Each of the following steps can take days or weeks depending on the size of the customer, the stage of the customer’s operations, the complexity of the customer’s operations and the internal resources the customer has to assist with the effort. The costs can range from ten thousand dollars to several hundred thousand dollars. Step 1 Discover The DigiPath in-depth data-gathering process gives us a “behind the scenes” look at the digital pathology market, the individual stakeholder’s business, and combined impacts for patients, market, and the stakeholder’s business. Step 2 Diagnose Based on step 1, the DigiPath team provides a diagnoses how specific stakeholder problems, processes, shortfalls, quality, and/or competitive concerns.Step 2 includes the recommendations on DigiPath advisory service areas which can deliver the stakeholder’s benefits. Step 3 Design DigiPath team designs solutions to overcome issues identified in step 1 and 2.Solutions can be based on the specific advisory service areas; marketing, product development, outreach & sales, operations, customer service, regulatory, or financial. Step 4 Deliver If the stakeholder chooses, DigiPath can assist with delivering solutions for the Step 3 design.The advisory services delivery may include strategic planning, design, procurement, consulting, project management, implementation, testing, training, and documentation. - 4 - Step 5 Defect Once a recommendation is delivered, a defect review and improvement plan is critical for the recommendation’s success.DigiPath can provide a platform for defect review and continued quality assurance. Step 6 Distribute As a solution distributes within your organization, a proactive approach to maintenance and support ensures the return on investment is provided to your firm’s goals.DigiPath can provide continued evaluation and advisory services to ensure the return on investment goals are met. Target Clients DigiPath provides the expertise in accelerating the adoption of digital pathology.DigiPath provides advisory services to the many digital pathology stakeholders.Our current and targeted clients include manufacturers of digital pathology hardware and software, distribution and service firms, reference laboratories, hospital laboratories and independent private pathology practices. There are over 250 potential clients which may be competitors in the future.Manufacturer (hardware and software) clients may include 3D Histech, MikroScan, Medica, CRI, Aperio, Hamamatsu, Aurora Interactive, iPath,Leica, and SlidePath.To the extent we work exclusively with one, we may be precluded from working with and become a competitor to another. Distribution & Service Firms include Cassling, Olympus USA, Nikon Instruments, Zeiss Instruments, CRI, and other international based firms.Laboratories include LabCorp, Quest, BioReference, UniPath, ProPath, and Caris.Private Pathology Practices include over 400 small business entities throughout the USA.Centers of Excellence include University of Nebraska, Creighton University, University of Kansas, MD Anderson Cancer Center, John Hopkins, and University of Iowa. Currently, we are dependent on a few existing customersfor all our revenues, the loss of any one of which would have a material adverse effect on our revenues.However, as we are in the beginning stages of marketing and we do not know if these customers will be significant going forward.Currently, we deem i-Path Diagnostics as our only significant customer which accounts for 66% of our revenue. The agreement with i-Path Diagnostics is in the ordinary course of business and can be terminated at any time. We have two additional customers, Medica Corporation and HistoRX, Inc., which we deem as material. Competitive Conditions Currently, there are other firms providing such advisory services in the digital pathology space.The general steps of the platform methodology will be available to our competitors but not the detailed steps of our process. There is currently an abundant need for such advisory services and we have not seen this as inhibiting our ability to garner new clients. Additionally, on larger engagements, we currently work with other advisory service firms which may be deemed as competitors.Some firms which we identified as clients may provided competitive services. Industry Digital pathology provides improved patient care fromfaster diagnosis time, more accurate diagnosis, more reproducible diagnosis, and probable lower medical costs.The improvement areas are a result of digital pathology means to provide faster turnaround time, faster access to sub-specialist, fast access to 2nd opinion, and more cost effective medical diagnosis’s. Digital pathology is a dynamic, image-based environment that enables the acquisition, management and interpretation of pathology information generated from a digitized glass slide. A digitized glass slide is the result of using a slide scanning system that converts glass slides to digital slides by capturing a digital image of such slide which is used for pathological examination. Digital slides can be stored as highdefinition,high-quality, digital image data so any portion in the entire image you want to view can be zoomed in by a simple touch on the mouse. This allows you to observe and examine high-definition, high-quality images on the display monitor just like operating a microscope. Digital pathology is rapidly gaining momentum as a proven and essential technology that is helping to reduce laboratory expenses, improve operational efficiency, enhance productivity, and improve treatment decisions and patient care. It is used worldwide in drug development, reference lab, hospital, and academic medical center settings. Applications include education, research, image analysis, archival and retrieval, laboratory information system (“LIS”) integration, secondary consultations, and virtual slide sharing.” - 5 - Today, education and training is the most common use for labs using digital pathology. The biggest barrier to more clinical use is the cost of scanning digital slides, which don’t eliminate the need to first prepare glass slides. The Company’s principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through the growth of revenues.We started generating revenues in January 2011.We are growing this revenue by obtaining new customers and providing more services to our existing customers. Employees and Consultants We presently have no employees apart from our management. Currently, we utilize numerous consultants to gather new business leads and staff engagements.We expect to grow the number of our employees as we bring on new clients and there is stability in our revenues. Intellectual Property, Trade Names, Trademarks and Service Marks Intellectual property rights that apply to our various services include copyrights, trade secrets, and trademarks. We also protect certain details about our processes and strategies as trade secrets, keeping confidential the information that we believe provides us with a competitive advantage. We have ongoing programs designed to maintain the confidentiality of such information. We rely on trade secrets, know-how and continuing knowledge to achieve and thereafter maintain a competitive advantage with respect to the Digital Pathology consulting.The general steps of the platform methodology will be available to our competitors but not the detailed steps of our process. Although we have entered into and we intend to enter into confidentiality and invention agreements with employees, consultants, certain potential customers and advisors, no assurance can be given that such agreements will be honored or that we will be able to effectively protect our rights to our unpatented trade secrets and know-how. We may, as circumstances require, develop and implement DigiPath trademarks and/or service marks which will enhance a customer's ability to identify the Company, as well as the products and services to be offered by the Company. We havereceived fromthe United States Patent and Trademark Office a registeredtrademark for the name DigiPath. Currently, we have developed and implemented our DigiPath trademarks and/or service marks, and have filed an application to register the DigiPath any trademarks. Furthermore, we are unaware of names similar to the trade names to be used by us which are used by other persons. Our overall policy will be to pursue registration of our marks whenever possible and to oppose vigorously any infringement of its marks. There can be no assurance that if and when we develop and implement our trademarks and/or service marks, that such trademarks and/or service marks will afford protection against competitors with similar products and services. There can also be no assurance that our trademarks and/or service marks will not be infringed upon or designed around by others, or that we can adequately prosecute or defend any infringements. (c) Reports to security holders. (1) The Company is not required to deliver an annual report to security holders and at this time does not anticipate the distribution of such a report. (2) The Company will file reports with the SEC. The Company will be a reporting company and will comply with the requirements of the Exchange Act. (3) The public may read and copy any materials the Company files with the SEC at the SEC's Public Reference Room at 100 F. Street, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at http://www.sec.gov. - 6 - ITEM 1.A RISK FACTORS An investment in the Company is highly speculative in nature and involves an extremely high degree of risk. We are a development stage company and expect to have losses until operations begin. We are a development stage company.Thus, we have a limited operating history upon which investors may rely to evaluate our prospects and have only a preliminary business plan upon which investors may consider to evaluate our prospects.Such prospects must be considered in light of the problems, expenses, delays and complications associated with a business that seeks to commence more significant revenue operations. We commenced operations on October 5, 2010 as such we have no historical operating history. We expect to continue to incur operating losses until such time, if ever, as we are able to achieve sufficient levels of revenue from operations.We anticipate that our existing cash and cash equivalents will not be sufficient to fund our business needs. Our ability to commence revenue operations and achieve profitability will depend on our obtaining additional capital, entering into satisfactory agreements with strategic partners, acquiring the Digital Pathology consulting and finding customers for such technology.There can be no assurance that we will ever generate revenues or achieve profitability. Accordingly, the extent of future losses and the time required to achieve profitability, if ever, cannot be predicted at this point. Investors may lose all of their investment in us. Investment in us involves a high degree of risk.Investors may never recoup all or part of or realized any return on their investment.Accordingly, investors may lose all of their investment and must be prepared to do so. Our auditors have expressed a going concern opinion. Primarily as a result of our recurring losses and our lack of liquidity, the Company’s financial statements have been prepared assuming the Company will continue as a going concern.Our auditors have expressed doubts and uncertainty as to our ability to continue as a going concern.During thesix months ended March31, 2011, the Company had a net loss of $5,362. At March 31, 2011, the Company had working capital of 29,313 and stockholders’ equityof $29,313. Since inception, the Company has also been dependent upon the receipt of capital investment or other financing to fund its operations. It may be necessary for the Company to secure additional working capital through loans or sales of common stock, and there can be no assurance that such funding will be available in the future. These conditions raise substantial doubt about the Company's ability to continue as a going concern and may result a complete loss of any investment in the Company. There is currently no trading market for our common stock and a purchaser of our shares may never be able to resell them. 5,296,750 of the 5,000,000 outstanding shares of common stock are “restricted securities” as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available. The SEC has adopted final rules amending Rule 144 which became effective on February 15, 2008. There can be no assurance that we will ever meet these conditions and any purchases of our shares are subject to these restrictions on resale. A purchase of our shares may never be available for resale We will continue to incur the expenses of complying with public company reporting requirements. We have an obligation to continue to comply with the applicable reporting requirements of the Exchange Act even though compliance with such reporting requirements is economically burdensome. - 7 - We may need additional financing the failure of to raise such financing will have a material adverse effect on our business. Our cash requirements may vary materially from those now planned depending on numerous factors, including our ability to obtain the Digital Pathology consulting, finding customers to use such technology and competition. If are not able to attract and retain customers, we may not have sufficient funds to institute our business plan.We therefore would need to raise additional funds to finance our capital requirements through new financings to achieve the level of operations we anticipate.Such financings could include equity financing, which may be dilutive to stockholders, or debt financing, which would likely restrict our ability to borrow from other sources.In addition, such securities may contain rights, preferences or privileges senior to those of the rights of our current stockholders.We do not have any commitments for additional financing.There can be no assurance that additional funds will be available on terms attractive to us, or at all.If adequate funds are not available, we may be required to curtail our development of the Digital Pathology consulting and/or otherwise materially reduce our operations.Any inability to raise adequate funds could have a material adverse effect on our business, results of operation and financial condition. Our success will, to a large extent, depend on and experience of our officers and directors. Our officers and directors will be responsible for the management and control of the Company.Our success will, to a large extent, depend on the quality of the management provided by Eric Stoppenhagen, our CEO.Although our officers and directors believe that they have the ability to manage the Company, they can give no assurance that their efforts will result in success.Stockholders have no right or power to take part in the management of the Company.Accordingly, no person should purchase any of the Shares offered hereby unless he is willing to entrust all aspects of the management of the Company to the officers and directors. If we borrow money to expand our business, we will face the risks of leverage. We anticipate that we may in the future incur debt for financing our growth.Our ability to borrow funds will depend upon a number of factors, including the condition of the financial markets.The risk of loss in such circumstances is increased because we would be obligated to meet fixed payment obligations on specified dates regardless of our revenue.If we do not meet our debt service payments when due, we may sustain the loss of our equity investment in any of our assets securing such debt upon the foreclosure on such debt by a secured lender. Our common stock is considered a “penny stock,” any investment in our shares is considered to be a high-risk investment and is subject to restrictions on marketability. We currently are not on an exchange.We plan to list on the OTC Bulletin Board. To the extent we are successful, our common stock is considered a “penny stock” because it is quoted and traded on the OTC Bulletin Board (“OTCBB”) and it trades for less than $5.00 per share.The OTCBB is generally regarded as a less efficient trading market than the NASDAQ Capital or Global Markets or the New York Stock Exchange. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks.”Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market.The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and any salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer’s account.In addition, the penny stock rules require that, prior to effecting a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our common stock. Since our common stock will be subject to the regulations applicable to penny stocks, the market liquidity for our common stock could be adversely affected because the regulations on penny stocks could limit the ability of broker-dealers to sell our common stock and thus your ability to sell our common stock in the secondary market in the future. - 8 - We have additional securities available for issuance, including preferred stock, which if issued could adversely affect the rights of the holders of our common stock. Our articles of incorporation authorize the issuance of 50,000,000 shares of common stock and 10,000,000 shares of preferred stock. The common stock and preferred stock can be issued by our board of directors without stockholder approval. Accordingly, our stockholders will be dependent upon the judgment of our management in connection with the future issuance and sale of shares of our common and preferred stock, in the event that buyers can be found therefor. Any future issuances of common stock would further dilute the percentage ownership of our Company held by the public stockholders. Authorization of 10,000,000 shares of preferred stock can adversely affect the voting power and other rights of common stock owners. Our Certificate of Incorporation authorizes the issuance of up to 10,000,000 shares of preferred stock with designations, rights and preferences determined from time to time by its Board of Directors. Accordingly, our Board of Directors is empowered, without stockholder approval, to issue preferred stock with dividend, liquidation, conversion, voting, or other rights which could adversely affect the voting power or other rights of the holders of the common stock. In the event of issuance, the preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. Although we have no present intention to issue any shares of its authorized preferred stock, there can be no assurance that the Company will not do so in the future. Indemnification of officers and directors would allow for only limited recourse against our officers and directors. The Articles of Incorporation and Bylaws of the Company contain broad indemnification and liability limiting provisions regarding our officers, directors and employees, including the limitation of liability for certain violations of fiduciary duties.Stockholders of the Company therefore will have only limited recourse against the individuals. Risks Related to the Industry and Our Operations Our business venture into the digital pathology business is subject to a high risk of failure. Our business venture into the Digital Pathology consulting is at a very early stage and is subject to a high risk of failure. In order to establish commercial viability, we will have to acquire a large customer base.There can be no assurances that we will be able to do so. We are uncertain of our ability to protect our trade secrets the loss of which would negatively impact our competitive advantage. We rely on trade secrets, know-how and continuing knowledge to achieve and thereafter maintain a competitive advantage with respect to the Digital Pathology consulting.Although we have entered into and we intend to enter into confidentiality and invention agreements with employees, consultants, certain potential customers and advisors, no assurance can be given that such agreements will be honored or that we will be able to effectively protect our rights to our unpatented trade secrets and know-how.Moreover, no assurance can be given that others will not independently develop substantially equivalenttechniques or otherwise gain access to our trade secrets and know-how. Our failure to develop our limited marketing capabilities would have a material adverse effect on our business. We have limited marketing capabilities and resources to expend on marketing the Digital Pathology consulting.In order to achieve market penetration we will have to undertake significant efforts and expenditures to create awareness of, and demand for, our Digital Pathology consulting and products.Our ability to penetrate the market and build our customer base will be substantially dependent on our marketing efforts, including our ability to encourage customers to adopt Digital Pathology.No assurance can be given that we will succeed. Our failure to successfully develop our marketing capabilities, both internally and through third-party joint ventures, would have a material adverse effect on our business, operating results and financial condition. - 9 - We are dependent on key personnel, the loss of whose services could materially adversely impact our business and prospects. Our success in the Digital Pathology consulting business will be largely dependent upon the efforts of the principals who are developing the Digital Pathology consulting business and the employees hired by us to assist such principals in developing such customer base.The loss of the services of any of these individuals could have a material adverse effect on our digital pathology consulting business and prospects.There can be no assurance that we will be able to retain the services of such individuals in the future.Our success will be dependent upon our ability to hire and retain qualified technical, research, management, marketing and financial personnel. We will compete with other companies with greater financial and other resources for such personnel.Although we have not to date experienced difficulty in attracting qualified personnel, there can be no assurance that it will be able to retain the personnel it hires or acquire additional qualified personnel as and when needed. Control by key stockholders limits investors’ ability to participate in our management. Our largest stockholder, Eric Stoppenhagen, represents approximately 100% of the voting power of our outstanding capital stock.If the Company sells additional shares will still have only limited rights to participate in our management. Our business plan will take a significant amount of time to implement. The research and development related to the Digital Pathology consulting and our business plan will take a significant amount of time to implement.Investors must be prepared to hold the Shares as a long term investment as the value of the Shares will not increase in value in the short term, if ever. Absence of cash dividends may affect the investment value of our common stock. The Board of Directors has not and does not anticipate paying cash dividends on the common stock of the Company for the foreseeable future and intends to retain any future earnings to finance the growth of the Company’s business.Payment of dividends, if any, will depend, among other factors, on earnings, capital requirements and the general operating and financial conditions of the Company, as well as legal limitations on the payment of dividends out of paid-in capital. - 10 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The Company was incorporated in Nevada on October 5, 2010.The Company is in the development stage as defined in Financial Accounting Standards Board Statement No. 7. We commenced earning revenue in January 2011. On February 14, 2011, we entered into a Revolving Note with NYX of which Eric Stoppenhagen, our CEO, has voting and investment control over the securities owned by NYX as he is the sole owner. Under the terms of the Revolving Note, NYX agreed to advance to the Company, from time to time and at the request of the Company, amounts up to an aggregate of $500,000 until September 30, 2012.All advances shall be paid on or before September 30, 2012 and interest shall accrue from the date of any advances on any principal amount withdrawn, and on accrued and unpaid interest thereon, at the rate of eight percent (8%) per annum, compounded annually.The Company’s obligations under the Revolving Note will accelerate upon a bankruptcy event of the Company, any default by the Company of its payment obligations under the Revolving Note or the breach by the Company of any provision of any material agreement between the Company and the noteholder.As of the date of the Revolving Note, $200,000 was deemed outstanding under the Revolving Note. On March 23, 2011, the Company completed a private placement offering to Investors pursuant to which the Company sold an aggregate of 286,750 shares of the Company’s common stock resulting in gross proceeds of $28,675 to the Company. The Company intends to use proceeds of the offering for working capital. The Company has no material relationship with any of the investors participating in the private placement offering other than in respect of the investment. The Company paid no commissions in connection with the closing of the private placement offering. DigiPath focuses on the business of providing advisory services for clients involved within healthcare.Services we offer range the full breadth of management operations for marketing, product development, sales, outreach, operations, customer service, regulatory, and financial.Current, clients include manufacturer and software development firms. We are currently targeting distribution & service firms, laboratories (reference, hospital owned, independent), private pathology practices (associated with hospitals), and centers of excellence as potential clients. DigiPath’s advisory services are about collaboration with our stakeholders.Consulting is about collaboration. Bringing together the client’s functional expertise and DigiPath’s process expertise is the secret of assuring a return on investment from DigiPath advisory services.DigiPath offers advisory services throughout the workflow for the difference stakeholders, including marketing, product development, outreach & sales, operations, customer service, regulatory, and financial services. We plan to grow are revenues by increasing the number of clients we provide advisory services to and increasing the number of services to each client. Three Months Ending December31, 2010 Revenue Our revenues were zero in the three months ending December 31, 2010.During the three months ending December 31, 2010, we commenced our business.We commenced earning revenue in January 2011. These revenues consisted of advisory service fees from clients.The advisory services relate to marketing, product development, sales, outreach, and operations.We have not noted any significant trends that would have a material impact on revenues. Selling, General and Administrative Expenses Selling, general and administrative expenses were $13,839 in the three months ending December 31, 2010.During the three months ending December 31, 2010, we commenced business.The expenses were mainly related to travel expenses. Net Loss For the three months ended December 31, 2010, we incurred a loss of $13,839, or $0.00 per share. Three Months Ended March 31, 2011 Revenue For the three months ended March 31, 2011, the Company had $30,000 of revenues from advisory services to three clients. The types of services performed were consulting services in assisting our clients with market awareness, marketing, product development, and sales outreach for rolling out affordable, innovative and reliable digital pathology solutions.These revenues consisted of advisory service fees from clients which were paid on an hourly basis.Our CEO provides these services currently; however, we plan to expand our employees in the next three months. The contracts with our clientsare short term contracts and maybe terminated at any time. Currently, we have three customers, Medica Corporation, i-Path Diagnostics Ltd. and HistoRX, Inc. As such, our current revenues may not be indicative of future revenues. We have not noted any significant trends that would have a material impact on revenues. We currently six additional proposals for sales outreach services.We cannot be assured of success.If we are successful we expect our revenues would increase.If we are unsuccessful and lose our current clients we expect our revenues to decrease. Our consultants are currently not being compensated until such time as we can sustain our business model.Within three months, we plan to start compensating our consultants.At such time, our cost of sales will increase and our gross margin percentage will decrease.In the future if we are successful in implementing our business plan, we expect our gross margin percentage will be higher than 50%. Net Loss For the three months ended March 31, 2011, the Company had a net income of $8,477. For the three months ended March 31, 2011, the Company incurred $19,112 of operating expenses which comprised of mainly of travel expenses. Period October 5, 2010 to March 31, 2011 Revenue For the period October 5, 2010 to March 31, 2011, the Company had $30,000 of revenues from consulting services. The types of services performed were consulting services in assisting our clients with market awareness, marketing, product development, and sales outreach for rolling out affordable, innovative and reliable digital pathology solutions.These revenues consisted of advisory service fees from clients which were paid on an hourly basis.Our CEO provides these services currently; however, we plan to expand our employees in the next three months. The contracts with our clientsare short term contracts and maybe terminated at any time. Currently, we have three customers, Medica Corporation, i-Path Diagnostics Ltd. and HistoRX, Inc. As such, our current revenues may not be indicative of future revenues. We have not noted any significant trends that would have a material impact on revenues. We currently six additional proposals for sales outreach services.We cannot be assured of success.If we are successful we expect our revenues would increase.If we are unsuccessful and lose our current clients we expect our revenues to decrease. Our consultants are currently not being compensated until such time as we can sustain our business model.Within three months, we plan to start compensating our consultants.At such time, our cost of sales will increase and our gross margin percentage will decrease.In the future if we are successful in implementing our business plan, we expect our gross margin percentage will be higher than 50%. Net Loss For the period October 5, 2010 to March 31, 2011, the Company had a net loss of $5,362. For the period October 5, 2010 to March 31, 2011, the Company incurred $32,951 of operating expenses, comprised which comprised of mainly of travel expenses. - 11 - Liquidity and Capital Requirements As of March 31, 2011, the Company had assets equal to $237,129, comprising exclusively of cash. The Company's current liabilities as of March 31, 2011 were $207,816 comprising of accounts payable, accrued expenses, and notes payable. The following is a summary of the Company's cash flows provided by (used in) operating, investing, and financing activities for the period October 5, 2010 to March 31, 2011: For the period October 5, 2010 to March 31, Operating Activities $ Investing Activities - Financing Activities Net Effect on Cash $ The Company currently has nominal assets and revenues. To the extent the Company does not earn revenues, the Company is dependent upon the receipt of capital investment or other financing to fund its ongoing operations and to execute its business plan of. In addition, the Company would be dependent upon certain related parties to provide continued funding and capital resources. If continued funding and capital resources are unavailable at reasonable terms, the Company may not be able to implement its plan of operations. Our financial statements indicate that without additional capital, there is substantial doubt as to our ability to continue as a going concern. On February 14, 2011, we entered into a Revolving Note with NYX. Eric Stoppenhagen, our CEO, has voting and investment control over the securities owned by NYX as he is the sole owner. Under the terms of the Revolving Note, NYX agreed to advance to the Company, from time to time and at the request of the Company, amounts up to an aggregate of $500,000 until September 30, 2012.All advances shall be paid on or before September 30, 2012 and interest shall accrue from the date of any advances on any principal amount withdrawn, and on accrued and unpaid interest thereon, at the rate of eight percent (8%) per annum, compounded annually.The Company’s obligations under the Revolving Note will accelerate upon a bankruptcy event of the Company, any default by the Company of its payment obligations under the Revolving Note or the breach by the Company of any provision of any material agreement between the Company and the noteholder.As of the date of the Revolving Note, $200,000 was deemed outstanding under the Revolving Note. On March 23, 2011, the Company completed a private placement offering to Investors pursuant to which the Company sold an aggregate of 286,750 shares of the Company’s common stock resulting in gross proceeds of $28,675 to the Company. The Company intends to use proceeds of the offering for working capital. The Company has no material relationship with any of the investors participating in the private placement offering other than in respect of the investment. The Company paid no commissions in connection with the closing of the private placement offering. We may experience significant fluctuations in our quarterly operating results in the future. Our customers, who are primarily public and private clinical laboratories, research organizations and hospitals, generally operate on annual budgets. Their spending practices, business cycles and budgeting cycles affect our revenues. Factors that may have an influence on our operating results in any particular quarter include: demand for our services, seasonality of our sales, new product introductions, and the costs and time required for a transition to the new products and services, foreign currency fluctuations, delays between our incurrence of expenses to develop new services (including expenses related to marketing and service capabilities), and the timing of sales and payments received for new services. Due to the factors noted above, our future earnings and stock price may be subject to significant volatility, particularly on a quarterly basis. It is possible that our future operating results will be below the expectations of public market analysts and investors. If our operating results fall below market expectations, the price of our common stock could decline significantly. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. - 12 - ITEM 3. DESCRIPTION OF PROPERTY The Company neither rents nor owns any properties. The Company utilizes office space provided free of charge by Eric Stoppenhagen, our majority shareholder. The Company will continue to maintain its offices at this address until revenues increase, if ever. Upon an increase in revenues, we plan to be opening representative offices shortly in San Francisco, CA, Omaha, Nebraska, Boston, Massachusetts, and Cairo, Egypt. - 13 - ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT (a) Security ownership of certain beneficial owners. The following table sets forth, as of July 15 , 2011, the number of shares of Common Stock owned of record and beneficially by executive officers, directors and persons who hold 5% or more of the outstanding Common Stock of the Company. Name and Address Amount and Nature of Beneficial Ownership Percentage of Class Common Stock(1) Eric Stoppenhagen 1328 W. Balboa Blvd. Suite C Newport Beach, CA 92661 94.4% All Officers and Directors as a group 94.4% The percent of Common Stock owned is calculated using the sum of (A) the number of shares of Common Stock owned, and (B) the number of warrants and options of the beneficial owner that are exercisable within 60 days, as the numerator, and the sum of (Y) the total number of shares of Common Stock outstanding (5,296,750), and (Z) the number of warrants and options of the beneficial owner that are exercisable within 60 days, as the denominator. ITEM 5. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS (a) Identification of Directors and Officers Our officers and directors and additional information concerning them are as follows: The names and ages of the directors and executive officers of the Company, and their positions with the Company, are as follows: Name Age Position Eric Stoppenhagen 37 President, Chief Financial Officer, Secretary, Treasurer and Director Directors are elected for a period of one year and until their successors are duly elected.Executive officers are elected by the Board of Directors. Eric Stoppenhagen, has been then Company’s President, Chief Financial Officer, Secretary, Treasurer and Director since October 2010.He has been involved in the digital pathology space since 2003 providing sales, business development, operations, and financials support to Trestle Holdings, Inc. from 2003 to 2006 and providing operational and sales support to BioImagene, Inc. from 2006 to 2010.Trestle Holdingshad full operations during Mr. Stoppenhagen’s association until the assets were sold to Clarient.These assets were subsequently sold to Zeiss Miscroscopes.Clarient was subsequently sold to GE for $500 million. Bioimagene was a private company and had full operations during Mr. Stoppenhagen’s association.Mr. Stoppenhagen’s services were for sales advisory services. Bioimagene was a private company and was purchased by Ventana/Roche for approximately $100 million in September of 2010. Additionally, through Venor, Inc. which he is the sole owner, he also provides financial and management services to small to medium-sized companies that either are public or desire to become public. He provides Interim Chief Financial Officer services to these companies, which includes as transaction advice, preparation of security filings and advice regarding compliance with corporate governance requirements. Mr. Stoppenhagen has more than ten years of financial experience having served in an executive officer for several public and private companies. He serves in the capacity as an officer or director of small public companies on a part-time, interim basis.In addition, Mr. Stoppenhagen is a Certified Public Accountant and holds a Juris Doctorate and Masters of Business Administration both from George Washington University. Additionally, he holds a Bachelor of Science in Finance and a Bachelor of Science in Accounting both from Indiana University. Mr. Stoppenhagen plans to dedicate approximately 40 hours per week to the Company. Mr. Stoppenhagen has more than ten years of financial experience having served in an executive capacity for several public and private companies, including the following engagements. · June 2003 to May 2009 - Moqizone f/k/a Trestle Holdings, Inc. f/k/a Sunland Entertainment f/k/a Harvey Entertainment. o Trestle Holdings – Mr. Stoppenhagen was hired in 2003 as VP of Finance. From 2003 to 2006, Trestle Holdings had significant operations.Mr. Stoppenhagen’s responsibilities included but were not limited to business development, operations, legal, and accounting.In 2006, the assets and liabilities of Trestle were sold to Clarient and subsequently sold to Zeiss Microscopes.At such time the Board of Directors of Trestle Holdings asked Mr. Stoppenhagen to remain as an officer to assist with corporate compliance until such time as a merger candidate was found.His sole compensation was consulting fees. He maintained no equity interest. Upon the reverse merger with Moqizone, Mr. Stoppenhagen resigned.He received no bonus or equity interest as the result of such transaction. From 2006 to 2009, the company was a blank check company. · Sept 2007 to March 2010 - Atheronova, Inc. f/k/a Trist Holdings, Inc. f/k/a Landbank Group, Inc. o Trist Holdings – In 2007, due to the downturn in the real estate market it was no longer economical to pursue the current business.In September 2007, the Board of Directors asked Mr. Stoppenhagen to maintain the public filings after the spinoff of the assets and liabilities.Mr. Stoppenhagen received only consulting fees.He had no equity interest in the entity. Upon the reverse merger, Mr. Stoppenhagen resigned.He received no bonus or equity interest as the result of such transaction.From 2007 to 2010, the company was a blank check company. · Dec 2007 to Present – Myskin, Inc. –Advanced Skin Care business owned by Mr. Stoppenhagen’s former spouse. Consultant to the company providing accounting and finance services. No ownership. The company is not a blank check company · Dec 2008 to Present - Smartag International, Inc. f/k/a Art4Love, Inc. Consultant to the company providing accounting and finance services. No ownership. The company was a blank check company from 2008 to present · Jan 2009 to Feb 2010 – STW Resources f/k/a Woozyfly, Inc. Blank check from Jan 2009 to Feb 2010 - Consultant to the company providing accounting and finance services. No ownership. Upon the reverse merger, Mr. Stoppenhagen resigned.He received no bonus or equity interest as the result of such transaction.From 2009 to 2010, the company was a blank check company. · 2009 to Present Amasys Corporation Consultant to the company providing accounting and finance services. No ownership.The company is a blank check company. · April 2009 Getfugu, Inc. f/k/a Madero, Inc. CFO for approximately 3 weeks. Resigned. No ownership. The company was not a blank check company during Mr. Stoppenhagen’s involvement · June 2008 to Present - AuraSource, Inc. f/k/a Mobile Nation Current CFO Approximately 1% owner. The company was a blank check company prior to Mr. Stoppenhagen’s involvement. · February 2010 to March 2011 Phototron Holdings f/k/a Catalyst Lighting Group, Inc. Consultant to the company providing accounting and finance services. No ownership. Upon the reverse merger, Mr. Stoppenhagen resigned.He received no bonus or equity interest as the result of such transaction.The company was a blank check company until 2011. · April 2010 to March 2011 – Mimvi, Inc. f/k/a Fashion Net, Inc. CFO Resigned March 15, 2011.Ownership 700,000 shares and 1,750,000 options with strike price at $.40.The company was a blank check company prior to Mr. Stoppenhagen’s involvement. · July 2010 to March 2011 Mammatech Corp. Purchased controlling share interest in July 2010 sold interest in March 2011.The company was not a blank check company. · October 2010 to Present DigiPath, Inc. – Started the company as a digital pathology consulting company. Not blank check. Mr. Stoppenhagen owns approximately 94% of the company · Green Star Alternative Energy Inc. – purchased controlling interest in January 2011.Purpose to clean it up and search for reverse merger. Company is a blank check company. - 14 - All directors hold office until the next annual meeting of the stockholders of the Company and until their successors have been duly elected and qualified. The Company’s Bylaws provide that the Board of Directors will consist of no less than three members. Officers are elected by and serve at the discretion of the Board of Directors. Board Experience Our board of directors has diverse and extensive knowledge and expertise in healthcare industries industry that is of particular importance to us. This knowledge and experience includes operating, acquiring, financing development stage companies. In addition, our board of directors has extensive and broad legal, auditing and accounting experience. Our board of directors has numerous years of hands-on and executive experience drawn from a wide range of disciplines. Our current director was nominated to the board of directors on the basis of the unique skills he brings to the board. We will select additional directors based upon the experience and unique skills they bring as well how these collectively enhance our board of directors. On an individual basis: Our Chairman, Mr.Stoppenhagen, has over 10years of experience in managing publicly traded companies and brings insight into all aspects of our business due to both his current role with the company. His comprehensive experience and extensive knowledge and understanding of the healthcare and specifically digital pathology has been instrumental in the creation, development and launching of our company, as well as our current strategy. (b) Significant Employees. None. We presently have no employees apart from our management. Currently, we utilize numerous consultants to gather new business leads and staff engagements.We expect to grow the number of our employees as we bring on new clients and there is stability in our revenues. (c) Family Relationships. None. (d) Involvement in Certain Legal Proceedings. There have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of Registrant during the past five years. (e) The Board of Directors acts as the Audit Committee and the Board has no separate committees. The Company has no qualified financial expert at this time because it has not been able to hire a qualified candidate. Further, the Company believes that it has inadequate financial resources at this time to hire such an expert. The Company intends to continue to search for a qualified individual for hire. Prior Blank Check Company Experience (f) Code of Ethics The Company has adopted a code of ethics that applies to its principal executive officers, principal financial officer, principal accounting officer or controller, or persons performing similar functionsA copy of the Company’s code of ethics may be obtained free of charge by contacting the Company at the address or telephone number listed on the cover page hereof. In summary, DigiPath expects employees at all levels to observe and respect the laws and regulations and standards of business conduct that govern the conduct of our business. The Company is committed to designing, applying, and enforcing a corporate compliance program that will assist its employees in achieving this goal. All employees are expected to read and understand this Code, uphold these standards in day-to-day activities, comply with all applicable policies and procedures, and ensure that all contractors, representatives and agents are aware of, understand and adhere to these standards. - 15 - ITEM 6. EXECUTIVE COMPENSATION The Company’s current officers nor directors have not received any cash remuneration since inception. No remuneration of any nature has been paid for or on account of services rendered by a director in such capacity. No retirement, pension, profit sharing, stock option or insurance programs or other similar programs have been adopted by the Company for the benefit of its employees. The following table and related footnotes show the compensation paid during the fiscal years ended September 30, 2010 and 2009. SUMMARY COMPENSATION TABLE Annual Compensation Long Term Compensation Name and Principal Position Year Salary Bonus Other Annual Compensation Awards of Stock, Options and Warrants Eric Stoppenhagen President N/A N/A N/A N/A N/A N/A N/A N/A ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Related Person Transactions Other than the transactions described below, since our inception, there has not been, nor is there currently proposed, any transaction or series of similar transactions to which we were or will be a party: - in which the amount involved exceeds $120,000; and - in which any director, executive officer, shareholder who beneficially owns 5% or more of our common stock or any member of their immediate family had or will have a direct or indirect material interest. On February 14, 2011, we entered into a Revolving Note with NYX. Eric Stoppenhagen, our CEO, has voting and investment control over the securities owned by NYX as he is the sole owner . Under the terms of the Revolving Note, NYX agreed to advance to the Company, from time to time and at the request of the Company, amounts up to an aggregate of $500,000 until September 30, 2012.All advances shall be paid on or before September 30, 2012 and interest shall accrue from the date of any advances on any principal amount withdrawn, and on accrued and unpaid interest thereon, at the rate of eight percent (8%) per annum, compounded annually.The Company’s obligations under the Revolving Note will accelerate upon a bankruptcy event of the Company, any default by the Company of its payment obligations under the Revolving Note or the breach by the Company of any provision of any material agreement between the Company and the noteholder.As of the date of the Revolving Note, $200,000 was deemed outstanding under the Revolving Note. Promoters. None - 16 - Corporate Governance and Director Independence. The Company has not: • established its own definition for determining whether its directors and nominees for directors are “independent” nor has it adopted any other standard of independence employed by any national securities exchange or inter-dealer quotation system, though our current director would not be deemed to be “independent” under any applicable definition given that he is an officer of the Company; nor • established any committees of the board of directors. Given the nature of the Company’s business, its limited stockholder base and the current composition of management, the board of directors does not believe that the Company requires any corporate governance committees at this time. The board of directors takes the position that management of a target business will establish committees that will be suitable for its operations after the Company consummates a business combination. As of the date hereof, the entire board serves as the Company’s audit committee. ITEM 8. LEGAL PROCEEDINGS. Presently, there are not any material pending legal proceedings to which the Registrant is a party or as to which any of its property is subject, and the Registrant does not know nor is it aware of any legal proceedings threatened or contemplated against it. ITEM 9.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a) Market Information. The Company’s common stock is currently not quoted on the OTC Markets or the OTC Bulletin Board and the Company was formed on October 5, 2010.Therefore, there is no market information. Quarter Ended High Low March 31, 2009 $ N/A $ N/A June 30, 2009 N/A N/A September 30, 2009 N/A N/A December 31, 2009 N/A N/A March 31, 2010 N/A N/A June 30, 2010 N/A N/A September 30, 2010 N/A N/A December 31, 2010 N/A N/A March 31, 2011 $
